POWER STORAGE DEVICE DISPOSED BETWEEN FRAMES

Primary Examiner: Gary Harris 		Art Unit: 1727       November 13, 2021

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-4, 6-8 & 11-12 are allowed.

The following is an examiner’s statement of reasons for allowance: 
 	The art made of record Meng et al. US 2018/0287223 discloses a battery pack comprising: an upper module press plate (3) and a lower module bottom plate, (4), which including a plurality of power storage cells arranged in sequence (see figure 2).  The first frame and the second frame are provided in an electric vehicle [0003]; which include fixing trays [0030].
 	However, Meng fails to teach, suggest or render obvious the power storage module second frame as argued by applicant in response filed 10/19/2021.  Further, figure 18 provides sufficient specificity to the restraining plates as required in independent Claims 1 & 4.
Claims 4-5 & 9-10 have been canceled in view of the restriction made on 03/30/2021 where Group l, Species IA was elected without traverse.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY D HARRIS whose telephone number is (571)272-6508.  The examiner can normally be reached on Mon-Sat. 5:30AM-8PM EST (flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/GARY D HARRIS/           Primary Examiner, Art Unit 1727